DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
Claims 13-20 withdrawn (see election restriction below). Claims 1-12 under examination. 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to device for ion chromatography, classified in G01N30/38.
II. Claims 13-20, drawn to method for making device for ion chromatography, classified in B01D15/361.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the ion chromatography device as claimed can be made by another and materially different process.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification, recognized divergent subject matter, or different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Craig Cox on 11/08/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action. Claims 13-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claim 11 is objected to because of the following informalities:  “The method” in line 1 should be corrected to -A method- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dasgupta et al. hereinafter Dasgupta (US 5358612 A).
With respect to claim 11, Dasgupta discloses the method of analysis of sample ions in a liquid sample (ion exchange chromatography, see col. 12, lines 6-21) comprising:
a) providing a device comprising an inlet opening and an outlet opening and an inner diameter(capillary tubes 10/24, see Figs. 1-2), 
wherein there is an aperture through one side of the tube into a lumen of the tube (see Fig. 2 , gap between tube 10 and 24), 
wherein at least a portion of the inner surface of the tube has a first charge (the capillary tubes of the invention can be positively or negatively charged, see col. 12, lines 6-7),
wherein there is an ion exchange barrier covering the aperture on the outside of the tube (see Fig. 2 where tubing 31 within suppressor 18 covering the gap between 10 and 24; cations are exchanged inside ion exchange tubing 31, see col. 7 lines 60-67), 
wherein the inner surface of the tube, from the inlet opening to the aperture, is coated with ion exchange particles (as shown in Fig. 2, exchange particles are on 32, not on 10), 
wherein the ion exchange particles have a second charge opposite the first charge (at least col. 8 lines 36-37 disclose the ion exchange material of the suppressor 18 is a cation exchanger), 
wherein the inner surface of the tube, from the outlet opening to the aperture, is not coated with ion exchange particles (as shown in Fig. 2, exchange particles are on 32, not on 10)
b) using an eluent comprising ions to flow a liquid sample comprising sample ions to be detected through the tube (col. 7 lines 12-15 discloses introducing a suspension of ion exchange particles into the effluent buffer from the capillary tube of a CE system before the buffer flows through a conductivity detector), 
c) exchanging eluent counterions of the eluent using the ion exchange barrier to remove eluent counterions from the lumen (cations are exchanged inside ion exchange tube 31, see col. 7 lines 60-67), 
d) detecting the ions of the liquid sample with a detector (col. 3 lines 54-55 discloses a tube 24 connects the suppressor 18 to an electrical conductivity detector 25).
With respect to claim 12, Dasgupta discloses the method of claim 11, wherein the detector measures the conductivity of the solution flowing through it (col. 8 lines 1-2 discloses the conductivity of the suppressed buffer, as determined by the detector 25).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al. hereinafter Dasgupta (US 5358612 A)  in view of NAPLES et al. hereinafter NAPLES (EP 0346037 A1).
With respect to claim 1, Dasgupta discloses a device for ion chromatography (ion exchange chromatography, see col. 12, lines 6-21)comprising: 
a tube (capillary tubes 10/24, see Figs. 1-2) with an inlet opening and an outlet opening and an inner diameter from about 40 microns to about 10 microns (col. 1 line 29 describe capillary tubes in the range between 50 and 75 micrometer internal diameter. The range given satisfies the “about 40 micron”), 
wherein there is an aperture through one side of the tube into a lumen of the tube(see Fig. 2 , where 31 surrounds the gap between tube 10 and 24), 
wherein at least a portion of the lumen surface of the tube has a first charge (the capillary tubes of the invention can be positively or negatively charged, see col. 12, lines 6-7), 
wherein there is an ion exchange barrier covering the aperture on the outside surface of the tube (see Fig. 2 where tubing 31 within suppressor 18 covering the gap between 10 and 24; cations are exchanged inside ion exchange tubing 31, see col. 7 lines 60-67), 
wherein the ion exchange particles have a second charge opposite the first charge (at least col. 8 lines 36-37 disclose the ion exchange material of the suppressor 18 is a cation exchanger), 
wherein the inner surface of the tube, from the outlet opening to the aperture, is not coated with ion exchange particles (as shown in Fig. 2, exchange particles are on 32, not on 10).
Dasgupta discloses the inner surface of the tube, from the inlet opening to the aperture, is coated with ion exchange particles (col. 12 lines 16-19 discloses coating the capillary tube with ion exchange resin, see Fig. 2, item 32).  However, Dasgupta is silent about the diameter of the ion exchange particles ranging from about 30 nm to about 200 nm. 
NAPLES invention related to an ion-exchange compositions adapted for use in ion chromatographic analysis and separation discloses a surface coating of ion-exchange functionalized particles having an average particle size smaller than that of the support particles and ranging from 0.01 to 10 microns, preferably from 0.05 to 1.2 microns (see claim 1, and paragraph 08 of description).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Dasgupta with the teachings of NAPLES in order to surface coat Dasgupta’s tube with ion-exchange functionalized particles as disclosed NAPLES invention for the predicable benefit of altering the ion-exchange capacity of the surface particles to the desired amount.           
With respect to claim 2, Dasgupta and NAPLES disclose the device of claim 1 above. Dasgupta further discloses the inner diameter is in the range between 50 and 75 microns (col. 1 line 29) which is  a bit higher than the claimed “about 15 microns to about 30 microns”. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a tube with the claimed diameter range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Furthermore, the claimed dimensions appear to be an obvious matter of engineering design choice and thus, while being a difference, does not serve in any way to patentably distinguish the claimed invention from the applied prior art.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990);  In re Kuhle, 526 F2d. 553, 555, 188 USPQ 7, 9 (CCPA 1975).
With respect to claim 3, Dasgupta and NAPLES disclose the device of claim 1 above. Dasgupta further discloses the tube comprises polyether (polyvinyl tube, col. 4, lines 35-37).  
With respect to claim 4, Dasgupta and NAPLES disclose the device of claim 1 above. Dasgupta is silent about the tube comprises stainless steel. However, it would have been an obvious matter of design choice to employ a stainless steel tube, since Applicant has not disclosed that using stainless tube solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with Dasgupta’s tube.
With respect to claim 5, Dasgupta and NAPLES disclose the device of claim 1 above. Dasgupta further discloses the ion exchange barrier is a polymer bearing strong acid or strong base (col. 12, lines 63-col. 13, lines 6, disclose polyvinyl solution).  
With respect to claim 6, Dasgupta and NAPLES disclose the device of claim 1 above. Dasgupta further discloses the ion exchange barrier is at least partially enclosed by a jacket comprising an ionic solution(col.4, lines 32-37, jacket with ionic solution).  
With respect to claim 7, Dasgupta and NAPLES disclose the device of claim 1 above. Dasgupta further discloses the length of the aperture is in a dimension parallel to a longitudinal axis of the tube. Dasgupta is silent about the length of the aperture is from about 0.5 mm to about 5 mm. However, it would have been an obvious matter of design choice to adjust the aperture length from about 0.5 mm to about 5 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
With respect to claim 8, Dasgupta and NAPLES disclose the device of claim 1 above. Dasgupta further discloses an area adjacent to the aperture, part of the tube has been removed so that the thickness of the tube from the surface to the lumen is from about 20 microns to about 60 microns (col.1, line 29 and col. 12, line 25, discloses lumen up to 60 microns).  
With respect to claim 9, Dasgupta and NAPLES disclose the device of claim 8 above. Dasgupta is silent about the length in the dimension parallel to a longitudinal axis of the tube of the removed portion is from about 1 mm to about 10 mm.  However, it would have been an obvious matter of design choice to adjust the length of the tube of the removed portion from about 1 mm to about 10 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
With respect to claim 10, Dasgupta and NAPLES disclose a chromatography system comprising the device of claim 1 above. Dasgupta  further discloses the a detector, wherein the detector is fluidly connected to the outlet opening (col. 3 lines 54-55 discloses a tube 24 connects the suppressor 18 to an electrical conductivity detector 25).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/            Examiner, Art Unit 2855                                                                                                                                                                                            
/JOHN FITZGERALD/Primary Examiner, Art Unit 2855